Case 1:19-cv-20172-RNS Document 67 Entered on FLSD Docket 02/17/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                             CASE NO.: 19-20172-Civ-Scola/Torres

  VANESSA CABRERA,

          Plaintiff,

  vs.

  PROGRESSIVE BEHAVIORAL SCIENCE, INC., and
  MARIA ARIZMENDI, individually,

        Defendants.
  ________________________________________________/

        CONSENT TO PROCEED BEFORE A UNITED STATES MAGISTRATE JUDGE

          In accordance with the provisions of 28 U.S.C. § 636(c), the parties to the above-captioned

  civil matter hereby waive their right to proceed before a District Judge of this Court and consent

  to have the Magistrate Judge currently assigned to the case, the Honorable Magistrate Judge Edwin

  G. Torres, to conduct any and all further proceedings in the case. The parties do not consent to the

  reassignment to any other or successor Magistrate Judge.

  Respectfully submitted on February 17, 2020.

  PERERA BARNHART ALEMAN                                   Glasser & Kleppin, P.A.
  12555 Orange Drive                                       8751 W. Broward Blvd., Suite 105
  Second Floor                                             Plantation, FL 33324
  Davie, FL, 33330                                         Tel. (954) 424-1933
  Telephone: 786-485-5232                                  Fax (954) 474-7405
  ____________________________                             __________________________________
  J. Freddy Perera, Esq.                                   Chris Kleppin, Esq.
  Florida Bar No. 93625                                    Fla. Bar No. 625485
  freddy@pba-law.com                                       ckleppin@gkemploymentlaw.com
  Valerie Barnhart, Esq.                                   Chelsea A. Lewis, Esq.
  Florida Bar No. 88549                                    Fla. Bar No. 111607
  valerie@pba-law.com                                      clewis@gkemploymentlaw.com
  Brody M. Shulman, Esq.
  Florida Bar No. 92044
  brody@pba-law.com
  Counsel for Plaintiff                                    Counsel for Defendants
Case 1:19-cv-20172-RNS Document 67 Entered on FLSD Docket 02/17/2020 Page 2 of 2



                                 CERTIFICATE OF SERVICE

          I hereby certify that on February 17, 2020, I electronically filed the foregoing document
  with the Clerk of the Court using CM/ECF. I also certify that a true and correct copy of the
  foregoing document was served via transmission of Notices of Electronic Filing generated by
  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
  to receive electronically Notices of Electronic Filing on all counsel or parties of record on the
  Service List below.


                                       By: _/s/ Brody M. Shulman____________
                                              Brody M. Shulman, Esq.
                                              Florida Bar No. 92044
